Citation Nr: 1610220	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a compensable disability rating for residuals of stress fracture of the left tibia. 

3.  Entitlement to a disability rating higher than 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a compensable disability rating prior to July 26, 2012, and a disability rating higher than 10 percent thereafter, for osteoarthritis of the right hip.

5.  Entitlement to a compensable disability rating prior to July 26, 2012, and a disability rating higher than 10 percent thereafter, for osteoarthritis of the left hip.

6.  Whether clear and unmistakable error (CUE) was committed in a July 2002 rating decision that failed to award service connection for a bilateral ankle disorder.

7.  Whether a timely appeal was filed following a September 2011 decision that denied the Veteran's petition to reopen a claim for service connection for a bilateral shoulder disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to September 1983 and from July 1985 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, January 2013, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the July 2007 decision, the RO awarded an increased rating of 10 percent for his degenerative disc disease of the lumbar spine but otherwise denied his claims for increase.  During the course of the appeal, the RO issued a rating decision and supplemental statement of the case in October 2014 in which it awarded increased ratings of 10 percent for the Veteran's right and left hip disabilities, effective from July 26, 2012.  (The Board notes that the Veteran has been in receipt of a combined 100 percent schedular disability rating since July 2011.)  In addition, in the January 2013 rating decision, the RO denied service connection for a cervical spine disorder.  In the March 2013 rating decision, the RO found that no CUE was committed in a July 2002 rating decision that failed to award service connection for a bilateral ankle disorder.

The Veteran and his spouse presented testimony at a personal hearing before a Veterans Law Judge in June 2015.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2016, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge if he wished; otherwise, the case would be reassigned.  The Veteran responded in February 2016 that he did not wish to have a new hearing; thus, the Board will proceed with the matters on appeal.  

The decision below addresses the issue of whether CUE was committed in a July 2002 rating decision that failed to award service connection for a bilateral ankle disorder.  The issue of entitlement to service connection for a cervical spine disorder, as well as the Veteran's claims for increased ratings, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a bilateral ankle disorder was received in January 2002; that claim was denied by the RO in a rating decision dated in July 2002.  By a letter dated in July 2002, the Veteran was informed of the decision and of his procedural and appellate rights; he did not appeal.

2.  The RO's July 2002 decision represents a reasonable application of extant law to the facts that were then known; there was a tenable basis in the record for the RO to deny service connection for a bilateral ankle disorder, and the RO's determination constituted a reasonable exercise of rating judgment.



CONCLUSION OF LAW

The RO did not commit clear and unmistakable error in the July 2002 rating decision in which it denied the Veteran's claim for service connection for a bilateral ankle disorder.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision entered on July 31, 2002, the RO denied the Veteran's claim for service connection for a bilateral ankle disorder.  A notice letter sent to the Veteran that same day shows that he was notified of the denial of the claim, but if he believed the decision was not correct, he could initiate an appeal to the Board by filing a notice of disagreement within one year from the date of the notice letter.  He did not respond to that letter within one year.  Consequently, the RO's July 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2002).  The Veteran contends that clear and unmistakable error was committed in the July 2002 prior final RO decision.

The Court has addressed the question of determining when there is CUE present in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, the outcome would have been manifestly changed at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313- 14; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision), the VA's failure to fulfill the duty to assist, and/or evaluation of evidence (a disagreement as to how the facts were weighed or evaluated).  See, e.g., 38 C.F.R. § 20.1403(d) (2015).  The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).

With respect to claims based on CUE, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking prior final decisions, the duties to notify and assist as set forth in the VCAA are not applicable.  15 Vet. App. at 178-79.

In regards to the rating decision issued in July 2002, the Veteran contends that the RO should have granted service connection at that time for a bilateral ankle disorder.  He argues, in essence, that the RO erred by failing to consider that he was a paratrooper and infantryman for his many years of service, and that his "jump status and being in Infantry for [his] career obviously weakened [his] ankle."  The Veteran also contends that the physician who conducted the January 2002 examination failed to diagnose "the problem" with his ankles at that time.  The laws and regulations in effect at the time of the July 2002 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2002).  Service connection required a showing of a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

Evidence in the record at the time of the RO's July 2002 decision included the Veteran's service treatment records and report of the January 2002 examination.  Review of the Veteran's service treatment records reflects that he was seen on multiple occasions during service for sprains of both ankles.  At the January 2002 examination-conducted prior to his separation from service-the examiner noted the multiple in-service complaints of ankle sprains, as well as the Veteran's report of stiffness and pain in his ankles that worsened with overuse and kept him from long-distance running.  Physical examination revealed a normal range of motion bilaterally without pain or other symptomatology.  Radiological examination of both ankles was normal, with no osseous abnormality, fracture, or soft tissue swelling noted.  The conclusion was "status post bilateral ankle sprain," with no current diagnosis assigned.  

After review of the relevant evidence, applicable regulations, and the Veteran's contentions, the Board does not find that there was CUE in the July 2002 rating decision that failed to grant the Veteran service connection for a bilateral ankle disorder.  In that connection, the Board notes that the Veteran contends that the RO's failure to properly consider his in-service work as a paratrooper and infantryman, as well as the January 2002 examination findings, amounts to a claim that the RO failed to give proper weight to certain evidence, which, if weighed or considered differently, would have resulted in an award of service connection.  The crux of the Veteran's claim is that the RO failed to properly consider his in-service history of parachute jumps and infantry service, as well as the January 2002 examination and radiological study of his ankles, in denying his claim for service connection.  Any argument that the evidence of record at the time of the July 2002 decision supported a finding that the Veteran had an ankle disorder that was related to service is no more than a disagreement as to how the evidence was viewed by the RO.  This is not a case where the RO did not have the facts before it; it is a disagreement with how the RO viewed the facts.  Such an argument cannot constitute clear and unmistakable error. 

In addition, to the extent the Veteran is challenging the adequacy of the January 2002 examination, that argument must also fail.  This is so because the regulations are clear:  a failure of VA to fulfill the duty to assist does not amount to CUE.  38 C.F.R. § 20.4103(d).  In addition, the Court has clarified that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (holding that VA's breach of duty to assist caused incomplete record but not incorrect record).  Thus, the Board finds that any failure to obtain a sufficiently thorough examination in January 2002 cannot be the basis for a valid claim of CUE.  Regardless, the examination appeared complete and did not identify current disability; a critical element to establishing a compensation claim.   

In short, the Board concludes that the July 2002 rating decision constituted a reasonable exercise of rating judgment under the law as it then existed.  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The July 2002 judgment will not be disturbed now by finding CUE.  The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted the Veteran service connection for a bilateral ankle disorder in July 2002.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative.


ORDER

Clear and unmistakable error was not committed in July 2002 rating decision that failed to award service connection for a bilateral ankle disorder; the appeal of this issue is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection and increased ratings.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a complete or substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this regard, the Veteran stated at his June 2015 hearing that he had been awarded disability benefits from the Social Security Administration (SSA); however, no medical records associated with the award of benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Ann Arbor Healthcare System.  Records in the file specifically document treatment from care providers at the Ann Arbor VA facilities dated most recently in November 2013; however, during his June 2015 hearing, the Veteran reported that his VA physicians continued to prescribe him bed rest for his service-connected degenerative disc disease of the lumbar spine.  In that connection, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from any facility associated with the VA Ann Arbor Healthcare System, dating from November 2013 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

Regarding the service connection claim for a cervical spine disorder, service treatment records are silent as to any complaints of or treatment for neck pain or other cervical spine problems.  Post-service treatment records reflect that the Veteran was diagnosed with degenerative changes of the lower cervical spine at a February 2011 MRI study; since that time, he has continued to seek treatment for cervical spine complaints and underwent surgery in July 2014 to treat disc degeneration, prolapse, and spinal canal stenosis with radiculopathy.  The Veteran contends that he first developed cervical spine problems in service that have continued to the present.  He has also contended, in the alternative, that his cervical spine disorder has been caused or worsened by his service-connected degenerative disc disease of the lumbar spine.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed cervical spine disorder.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a cervical spine disorder, including as secondary to his service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5103A (West 2014).  

Regarding the Veteran's claims for increase, review of the record reflects that the Veteran underwent VA examination of his hips and lumbar spine most recently in August 2012 and of his left lower extremity in August 2014.  Following those examinations, however, the Veteran stated at his June 2015 hearing that his service-connected disabilities have increased in severity since those examinations.  In particular, the Veteran stated at the hearing that he was being prescribed daily bed rest to treat his lumbar spine disability and that his left lower extremity disability flared up with walking such that he had to rest after any activity.   

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Further, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Veteran indicated at his June 2015 hearing that his lumbar spine and hip disorders had worsened since the most recent VA examinations.  Thus, due to the reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his degenerative disc disease of the lumbar spine, osteoarthritis of the right and left hips, and residuals of stress fracture of the left tibia.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Finally, regarding the issue of whether a timely appeal was filed following a September 2011 decision that denied the Veteran's petition to reopen a claim for service connection for a bilateral shoulder disorder, the Board notes that in a March 2013 rating action, the RO found that the notice of disagreement with a September 2011 rating decision denying the Veteran's petition to reopen a previously denied claim for service connection for a bilateral shoulder had not been timely filed.  In March 2013, the Veteran submitted correspondence expressing disagreement with that action.  This matter must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must provide the Veteran specifically with notice concerning the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Obtain any decision and the medical or other records relied upon by SSA in awarding the Veteran disability benefits.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.  

3.  Obtain from the VA Ann Arbor Healthcare System any available medical records pertaining to the Veteran's treatment at that facility from November 2013 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for VA examination to determine the etiology of his cervical spine disorder and the current severity of his service-connected disabilities.  Notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  

Cervical spine-The VA examiner must review the claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently diagnosed cervical spine disorder began in or is otherwise etiologically linked to service.  The Veteran's contentions that he first experienced cervical spine pain in service that has continued to the present must be discussed in the context of any negative opinion.

The examiner must also provide an opinion as to whether it is at least as likely as not that cervical spine disorder has been caused or made chronically worse by his service-connected degenerative disc disease of the lumbar spine.  (If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.)  The examiner must specifically discuss the Veteran's documented history and contentions in the opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

Claims for increase:  The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine, osteoarthritis of the right and left hips, and residuals of stress fracture of the left tibia.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  

Lumbar spine-The examiner must report range of flexion and extension in the lumbar spine (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the lumbar spine; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms during flare-ups or with repeated use.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  The examiner must specifically state whether there is ankylosis of the lumbar spine.  The examiner must also state the total duration of incapacitating episodes caused by IVDS during the past 12 months.

Hips-The examiner must report range of motion of the hips in all directions (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the hips; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms during flare-ups or with repeated use.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  

Left lower extremity-Determine the current residual disability from the service-connected stress fracture of the left tibia, including any resulting limitation of function.  

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the range of motion of the thoracolumbar spine, hips, and left lower extremity.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the thoracolumbar spine, hips, and left lower extremity.

The examiner must also discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the lumbar spine, hips, or left lower extremity.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  

5.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the March 2013 notice of disagreement, including issuance of a statement of the case, pertaining to the issue of whether a timely appeal was filed following a September 2011 decision that denied the Veteran's petition to reopen a claim for service connection for a bilateral shoulder disorder.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


